4aJ   :,..



       OFFICE OF l-NE AlTORNRY GENERAL    OF TEXAS
                          AUSTIN




Eonorablo gl.K. Hoopor
tmmty Attorney
Toakum Qounty
Plalnrr,Texlxu




ment upon the above




                               r Forgory, & le
                              8 neak LIometiar.


                      in population,anilhis



    have been nb3ae to &et hipi to re8lg~ w&h he
    refuees to &J unless the Forgery o~unt~~) are
    ~t~i86ed whloh ie, of couree, out of We QWIB-
        . An emergenap existts.
Honorable Ii.HI.Hoopar, Page 2


            "1 have advfssd the Commleelonert~Court
      that alnoe there are only 4 juetlce prsolnots
      in the county, they bare a perfect right to,
      for the pub110 benefit oreata a new juatlos
      preoi~nctcomposing the east one-hialfof the
      preokct for whioh this man 1s Justioe. A
      Commissioner oontande that this osnnot be
      done and a new Justice appointed for the
      reason that the Present Juatioe reside8 in
      the said east one half of the present pre-
      olnot.
           "1 have based my opinions Article V,
      Section 18 of the Constitution, as wall as
      upon artlales 2351, 2377, and 5970, and the
      cleolsionacited thereunder.
           "1 would appreolate your opinion as to
      whether the Commissionera Court has the au-
      thority to establfsh euoh preolnot wlthout               i
      regard to whether the present Justice residea
      within the bounds of the newly organlaed
      praoinot."
           Article 3, Sectfon 18 of the Constltutlon, and
Art&e    2351, subdlvlslon 1, Veruon'e Annotate6 Civil Stat-
utes‘ require the Oommlssloners* Court of saah oounty to
lay off the oounty inteajuatloe preoinote not lass than four
nor more than eight In nrnnber.
          The ease, State v. Rlgeby, 43 S.W. 271, holds
in eifeot that the Commlseioneret Court In the exerOis@ of
its powers may merge txo preainots into one or may re-dsflue
the boundaries of the tivoprecinots of E oounty, leavfng
the other precinota unohanged.
          The oaee, Basting, et al Y. Wowusand, County
Attorney, 136 S.W. 1143, holds among other things, that
the Commissioners* Court haa power to change the bouuda-
ries of the justice preoinot at will.
          The oaee of Brown Y. Meek, 96 5. W. (26) 639,
holde that "the Commlesioners* Court has peer, when law-
                                                 tha aounty
lnt0 new 1ustlce or the pesos preoia*t* to be00nm lrr00-
tivc In the ruturo and that the Comt&caiunera*Court baa
*or to orsate new juatioe proolnota   for the ocinreaionoo
or tke yeopla.”
            Burthermora,ohanfem my bo macleitithe tsrrl-
tory     0r
          the preolnot durin,gthe tam 0r orfi0~ or 6si elwe-
rd Justicrm.   Texas Juria,  Vol. 26 p. 793. (Also a.0 the
*a*8 0r rlardv. Bond, 1058. u. (2af 590.)
             In view oi the foregoing author1 tlea, the Oar-
)plsolonora*    Court hca the powor end autborlty to mi~r@a
justi      preoitaot~, re-ddYo8 tke bowbdariea or said pm-
r lneta l  ,to., at UI~ tlms within the diaoration ot t&a dor-
Jealon~rs*      Court, prorldod tht tho numhar or Jiutloa
prmelMt8 shall not ba 1888 than rour n@r more than ligkt
Innumb a in
         r a nyo o unty.
                       In th eev8Bt                     fk8     Cdr do nua ’
Qourt                l new justleo
          c?atebiiabaa                        praeinnot       oo?rpoa~d    ot   th0
cleat 0ne4au        0r the pr0aOnt        prO0itiOt    x0.   2, ~rd         tea or
~aal~na       a   MWand aifrurat         prodnat      numbor   to aa      $6 ml.7
ratabliabe6 raiolnot,thn    would be no &stloa of’ the
pa*ao ror 08Pd preolaot, notrlthatanblng the raot t&t                             the
pra8mt        just100    or the   ~~00  0r pr00inot HO. 2 n~l(r~ in
WI. B&W pnohot.                The Oomlmionora’ Uourt ~~14~ be au-
tkerd by virtue              or Artiole 235s to rppoint a Jwatioe
or tkw pa00  for the new preoinat.
                  ‘Se le   ~01082~     beremltb l oopp Of our oplnloa
20. e-2361,         toubklng   u.08   a reoaaoy In tko 0rrl00 or j\utioO
Of t&e &oar**




                                                                    Ardoll Wlltlaaa
                                                                          Awletcmt